PER CURIAM.
This appeal by the defendant from his conviction of the crime of grand larceny presents the contention that he was denied due process of law in that counsel was not furnished to him at the time of a preliminary hearing, and that evidence presented at trial was insufficient. Upon consideration thereof in the light of the record and briefs we conclude that no. reversible error has been shown. In our view the judgment was based upon sufficient evidence. Regarding the absence of counsel for the defendant at the time of preliminary hearing, it appears that the hearing occurred prior to the date of the decision of Coleman v. Alabama, 399 U.S. 1, 90 S.Ct. 1999, 26 L.Ed.2d 387, although the trial of the defendant occurred thereafter. We reject that contention on the authority of Miller v. State, Fla.App.1971, 246 So.2d 169.
Affirmed.